—Order unanimously affirmed without costs. Memorandum: The only negligence attributed to defendants is that they supplied a battery operated smoke detector that had no device to warn plaintiff when there was no battery in the detector. The danger of maintaining a smoke detector without a battery in place is obvious. Thus, defendants owed plaintiff no duty to warn him that the detector would not work without a battery (see, Trivino v Jamesway Corp., 148 AD2d 851, 853; Laaperi v Sears, Roebuck & Co., 787 F2d 726). (Appeal from Order of Supreme Court, Erie County, Francis, J.—Summary Judgment.) Present—Callahan, J. P., Balio, Lawton, Boomer and Boehm, JJ.